Citation Nr: 0202843	
Decision Date: 03/26/02    Archive Date: 04/04/02

DOCKET NO.  94-48 566	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating action of the Louisville, 
Kentucky Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the benefit sought on appeal.  

In January 1997, the Board denied the appellant's claim.  In 
July 1997, the Board denied the appellant's Motion for 
Reconsideration.  The appellant appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In an April 
1999 order, the Court granted a joint motion for remand, 
vacating the Board's decision and remanding it for additional 
proceedings.  

In December 1999, the Board remanded the case to the RO for 
consideration and readjudication of the appellant's claim 
consistent with Cohen v. Brown, 10 Vet. App. 128 (1997) and 
38 C.F.R. § 3.304(f).   Additionally, the appellant was given 
a further opportunity to introduce additional evidence and 
argument in support of his claim.  

In April 2000, the RO again denied the veteran's claim of 
entitlement to service connection for acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

The appellant's case has been returned to the Board for 
action consistent with the Court's decision.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during service. 

2.  There is no credible supporting evidence corroborating 
any claimed in-service stressor which has been linked to a 
diagnosis of PTSD. 

3.  There is no diagnosis of PTSD based upon a verified 
stressor.

4.  A psychosis did not become manifest during the veteran's 
active duty service or to a compensable degree within one 
year of separation from such service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by service, nor may a psychosis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1154(b), 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran had active service in the U.S. Army from July 
1969 to March 1973.  He served in Vietnam from March to 
November 1970.  His DD Form 214 indicates that he was awarded 
three "Vietnam Campaign Credits," the Vietnam Campaign 
Medal, the Army Commendation Medal and a Letter of 
Appreciation.  Service records do not indicate any combat 
medals, badges or citations for valor.  

Official service records show that the veteran's military 
occupational specialty (MOS) was engineer equipment 
repairman, and while in Vietnam, his primary duties were as a 
motor scraper, loader and tractor operator.   

Service medical records are negative for any complaints, 
treatment or diagnosis of a chronic acquired psychiatric 
disorder, to include PTSD.  Additionally, service medical 
records are negative for any complaints, treatment of 
diagnosis of a shrapnel wound to the left leg.  

A review of the post-service medical records indicates that 
the veteran was diagnosed with PTSD prior to October 1992.  
VA outpatient treatment records from October 1992 through May 
1993 noted that the veteran provided a history of involvement 
in "combat" in Vietnam.  During this time frame, the 
veteran reported symptoms which included flashbacks, 
nightmares, depression, jumpiness, anger, insomnia, survival 
guilt, intrusive thoughts, anxiety attacks, and 
homicidal/suicidal tendencies.

A March 1993 statement from Thomas M. Cassidy, M.D., 
indicated that the veteran was regularly seen for treatment 
of major depression with psychotic features. Dr. Cassidy 
noted that, in December 1992, the veteran was found to 
represent a danger to himself and others and he continued to 
verbalize suicidal/homicidal intent along with severe 
agitation.  In August 1993, Dr. Cassidy noted that the 
veteran exhibited symptomatology consistent with PTSD, and 
major depression with psychotic features.

A July 1993 hospital summary indicates that the veteran was 
hospitalized at VA medical centers, and treated for PTSD and 
chronic depression in June and July 1993.  During this 
hospitalization, the veteran reported that he served in 
Vietnam as a bulldozer driver in an engineering role, and was 
involved in combat approximately 70 percent of the time.  The 
veteran recalled two particularly troubling traumatic events 
including shooting two civilians and throwing a grenade at 
the enemy. He reported flashbacks, nightmares, violent 
tempers, poor emotional control, a history of homicidal 
ideation, alienation and sleep disturbance.  The veteran was 
admitted to the six week PTSD program for evaluation and 
treatment.

In an August 1993 Statement in Support of Claim, the veteran 
noted that his unit was fired on constantly from January 
through November 1970 and he felt that his life was always at 
risk.  The veteran indicated various specific stressors.  
According to the veteran, in January 1970, an incoming mortar 
attack hit his compound.  In February 1970, his convoy hit a 
land mine and three vehicles blew up in front of him.  The 
veteran indicated that two men were killed and one wounded, 
but he denied knowing these men.  Also, during that same 
month, the veteran reported being involved in a mortar 
attack, responding in kind with machine gun fire, and in turn 
killing two civilians whom he mistook for the enemy.  The 
veteran claimed that he sustained shrapnel wound in his left 
leg at that time.  The veteran did not receive a Purple Heart 
for this injury.  In August 1970, the veteran reportedly was 
ambushed by the enemy while temporarily away from duty, and 
he claimed that he "fought his way back" to his unit.  The 
veteran indicated that he wounded several people at that 
time.  In November 1970, the veteran volunteered to remove 
land mines and booby traps. 

During a September 1993 VA psychological examination, the 
veteran complained of PTSD symptoms since returning from 
Vietnam.  He reported problems controlling his emotions and 
indicated that he was unable to function occupationally or 
socially.  The veteran related that he built landing zones 
and artillery bases in Vietnam and was involved in "some 
combat."  He claimed that he received the "Army Combat 
Medal" and a "Medal of Appreciation" for his Vietnam 
service.  (The Board notes the neither "medal" is a 
decoration or citation issued by the Department of Defense.)  
He described hallucinations, homicidal/suicidal ideation, 
insomnia, increased appetite, nightmares, depression and 
feelings of hopelessness and guilt.  The examiner indicated 
that a review of the claims file indicated limited combat 
exposure.  Psychological testing resulted in diagnoses of 
mild PTSD, moderate recurrent major depression, and a 
personality disorder, not otherwise specified, with 
passive/aggressive and avoidance features.

During a September 1993 psychiatric VA examination, the 
veteran reported that he was "in the field" the whole time 
that he was in Vietnam.  He indicated that he experienced 
mortar attacks, sniper fire, and a minor shrapnel injury to 
his leg.  According to the veteran, he was troubled by some 
incidents relating to the death of innocent people.  The 
veteran reported that current symptomatology included social 
avoidance, little contact with others, a history of violence 
and impulse control problems, poor sleep, nightmares, 
memories of killing, and homicidal ideation.  The examiner 
diagnosed alcohol abuse; marital problems; PTSD 
(provisional); and a personality disorder, not otherwise 
specified, with antisocial, dependent and avoidant traits.  
The examiner indicated that the veteran's principal problem 
was his personality disorder.  The examiner opined that the 
appellant's long standing patterns of maladaptive thinking 
and behavior developed in childhood and adolescence and 
clearly predated his military service.  Although the 
appellant displayed some symptomatology consistent with a 
diagnosis of PTSD, further testing was necessary because his 
personality pathology and alcohol abuse could mimic certain 
symptoms of PTSD.  

An April 1994 letter from the U.S. Army and Joint Services 
Environmental Support Group (ESG) indicated that no enemy 
attacks against elements of the veteran's unit were 
documented in a recommendation for Meritorious Unit 
Commendation, submitted by the 35th Engineer Group, the 
higher headquarters of the 589th Engineer Battalion, dated 
September 1, 1970 through March 30, 1971.  The recommendation 
does not detail, describe, or corroborate any combat service 
by the 589th.  It does not detail, describe, or corroborate 
any noncombat stressor claimed by the appellant.  It does 
show that the battalion was involved in support activities 
such as road and airfield maintenance, water table support, 
and asphalt production.  

In order to verify specific combat incidents and casualties, 
ESG indicated that the veteran needed to provide more 
detailed information, including the date, type, and location 
of the attack; numbers and full names of casualties; and 
units involved.  ESG noted that U.S. Army casualty data did 
not list the veteran as injured or wounded during his Vietnam 
tour.  In addition, ESG was unable to document that the 
veteran volunteered to remove land mines and booby traps.  
ESG was able to verify that the veteran was an equipment 
operator assigned to an engineer unit during his Vietnam 
tour.  Included was a recommendation, dated March 27, 1971, 
that the 589th Engineer Battalion (Construction), with 
attached units be awarded an oak leaf cluster to a previously 
awarded Meritorious Unit Commendation.

In an August 1994 private psychosocial evaluation by Jim 
Thompson, Ph.D., the veteran complained that the VA listed 
his MOS in Vietnam as a mechanic, not a bulldozer operator.  
In addition, he reported that the VA had no evidence of a 
Purple Heart, although he received a shrapnel injury in his 
left leg.  The veteran indicated that while in Vietnam he was 
under "constant" sniper fire and saw a lot of casualties as 
the result of combat.  He noted current symptoms including 
insomnia, anxiety, depression, avoidance, nightmares and 
flashbacks.  The veteran was diagnosed with PTSD.

A November 1994 private psychiatric evaluation by 
Navinchandra Shah, M.D., indicated that the veteran had 
current diagnoses of major depression and PTSD.  The veteran 
reported that he saw a lot of "combat" while in Vietnam and 
many friends were killed.  He indicated that since that time 
he had severe anger outbursts, flashbacks, nightmares, and 
anxiety.  The veteran was diagnosed with PTSD and recurrent 
major depressive disorder.

A November 1994 progress note signed by George W. Parish, 
CCSW, noted the veteran's PTSD diagnosis and opined that the 
appellant was profoundly impaired both socially and 
industrially as a result of his PTSD secondary to his tour of 
duty in Vietnam.

At a November 1994 hearing before the RO, the veteran 
testified that he was a heavy equipment operator with B 
Company, 589th Engineers, and that he primarily operated a 
bulldozer.  The veteran described his duties as clearing 
areas in the jungle for artillery bases, and indicated that 
his daily work as a bulldozer operator made him feel like a 
"sitting duck," as he worked in open areas and was 
unprotected.

The veteran testified that on one occasion, in February or 
March 1970, he started to clear a hill with his bulldozer 
when the enemy fired upon his unit.  The veteran indicated 
that he received a shrapnel injury in his left leg, which was 
treated in the field.  The veteran testified that a medic 
asked him whether he wanted a Purple Heart and the appellant 
turned it down as he did not feel he was hurt badly enough.  
The veteran related another February 1970 incident in which 
he traveled in a convoy and witnessed a Jeep hit a land mine.  
The veteran indicated that the individuals in the Jeep were 
thrown from the vehicle.  He noted that he did not know the 
men involved and was not sure if they were killed.

According to the veteran, he sometimes cleared land mines and 
booby traps which was frightening work.  He indicated that on 
occasion he was fired upon while driving his bulldozer.  
Although neither the veteran nor anyone else was hit during 
these attacks, the veteran was scared.  On another occasion, 
the veteran went "deer hunting" and "crossed railroad 
tracks."  On his return from his hunting episode, the 
veteran had to pass some North Vietnamese soldiers who were 
near the tracks.  In order to cross safely, the veteran fired 
his automatic weapon as he ran across the tracks.  He 
reported this incident upon his return.

In March 1995, the National Personnel Records Center (NPRC) 
notified the RO that no additional medical records were 
available.  All available records had been sent to the RO.  

An August 1995 letter from ESG indicated that after extensive 
research they were unable to verify the convoy incident to 
which the veteran referred.  Additionally, ESG reviewed 
Morning Reports, DA Form 1, for Headquarters and Headquarters 
Company (HHC) and Company B (Co B), 589th Engineering 
Battalion, but found no reports of casualties.  The ESG 
provided a copy of the Operational Report-Lessons Learned 
from the 589th, however, that report does not corroborate the 
appellant's participation in combat or corroborate any 
claimed stressor between March and November 1970.  The 
Operational Report-Lessons Learned document for the 18th 
Engineer Brigade does indicate that 45 to 47 percent of the 
brigade construction effort was devoted to combat support and 
operational support.  Additionally, the Operational Report-
Lessons Learned for the 18th Engineers does show that some 
brigade members were involved in actual combat.  Again, 
however, neither the appellant nor his battalion were 
reported to be so involved.  Rather, the 589th was reportedly 
involved in clearing acreage, highway construction, fire 
support base construction, airfield repair, bridge repair, 
and bunker construction.  The veteran was again advised to 
provide more specific information to allow further research 
regarding any casualties.

VA outpatient treatment notes show treatment for PTSD from 
November 1994 to December 2000.  While the notes detail 
current symptoms and treatment for PTSD, there are no 
references in the notes detailing traumatic experiences in 
Vietnam.  Among these records is a May 1997 VA outpatient 
treatment report noting the appellant's admission that he was 
not a combat soldier, as well as his claim that he was 
nonetheless in "combat."

Analysis

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  

In this case, the veteran has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  The RO attempted to 
develop the record and obtain any indicated VA treatment 
records.  The RO requested and obtained treatment records 
from Dr. Cassidy and the VAMC in Louisville.  The veteran 
submitted a stressor statement in August 1993.  In November 
1993, the RO requested verification of the identified 
stressors from the ESG.  In April 1994, the ESG reported that 
they were unable to verify any of the stressors as identified 
by the veteran.  The veteran was requested to provide more 
detailed information.  In January 1995, the RO again wrote to 
the ESG and requested confirmation of an alleged convoy 
incident in February 1970.  In August 1995, the ESG 
responded, indicating that they could not verify the convoy 
incident.  The veteran was again asked to provide more 
detailed information concerning his alleged stressors.   

The veteran was afforded a VA examination in September 1993.  
Subsequent to the Board remand, the veteran was provided an 
opportunity to submit additional evidence in support of his 
claim.   Additionally, by supplemental statements of the case 
of April 2000 and May 2001 the RO readjudicated the veteran's 
claim in light of the Court decision Cohen and 38 C.F.R. 
§ 3.304(f).  Accordingly, the Board finds that the RO 
complied with the remand order.  Stegall v. West, 11 Vet. 
App. 268 (1998).  In the rating decision on appeal, statement 
of the case and supplemental statements of the case sent to 
the veteran, he was advised of the laws and regulations 
applicable to his claim as well as the basis for the denial 
of his claim.  The veteran has not identified any additional 
evidence in support of his claim.  Accordingly, the Board 
finds that the duty to assist and notify the veteran has been 
satisfied.  See generally, 38 U.S.C.A. § 5103A.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  When a disability is not 
initially manifested during service or within an applicable 
presumptive period, service connection may nevertheless be 
established by evidence demonstrating that the disability was 
in fact incurred or aggravated during the veteran's service.  
38 C.F.R. § 3.303(d).

The adjudication of a claim for service connection for post-
traumatic stress disorder requires an evaluation of the 
evidence in light of the places, types, and circumstances of 
service, as evidenced by service records, the official 
history of each organization in which the appellant served, 
the veteran's military records, and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
Id.; Cohen. 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of post-traumatic stress disorder will vary depending upon 
whether the veteran engaged in "combat with the enemy."  See 
38 U.S.C.A. § 1154 (b).  Participation in combat, a 
determination made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (1999), 65 
Fed. Reg. 6257 (2000).

If a claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  Corroborating evidence is not 
limited to service department records.  Cohen, 10 Vet. App. 
at 142-3.

The Board recognizes that the veteran's post-service medical 
records contain diagnoses of major depression.  However, 
service medical records do not indicate any treatment or 
diagnosis of an acquired psychiatric condition, to include 
major depression.  Moreover, there is no medical evidence 
linking depression to the appellant's active duty service, or 
evidence showing a compensably disabling psychosis within a 
year of separation from active duty.  Therefore, the Board 
finds that service connection for an acquired psychiatric 
disorder, other than PTSD, is not warranted.  

The Board further acknowledges that some medical opinions 
conclude that the veteran suffers from a personality 
disorder.  As a matter of law, however, personality disorders 
are not diseases or injuries within the meaning of the 
applicable legislation.  Beno v. Principi, 3 Vet. App. 439, 
441 (1992); 38 C.F.R. § 3.303(c).  Therefore, service 
connection is not warranted for a personality disorder.

With respect to the claim of entitlement to service 
connection for PTSD, the medical evidence indicates that the 
veteran has been diagnosed with PTSD.  The Board must now 
determine whether the veteran "engaged in combat".  In this 
regard, the Board acknowledges statements made by the veteran 
that he "engaged in combat."  At various times the veteran 
referred to being in combat "70 percent of the time," "in 
the field" or involved in "some combat,"  He additionally 
reported various stressors, as related above, and indicated 
that he qualified to receive, but declined to accept, the 
Purple Heart medal as a result of a shrapnel wound to his 
left leg.  The Board finds, however, that the preponderance 
of the evidence is against a finding that the veteran engaged 
in combat.  

In this regard, the Board finds highly probative the 
veteran's service records which do not support any claim of 
combat service.  Moreover, the Board also finds probative the 
589th Engineering Battalion's unit history, which indicated 
that the unit's mission was primarily to construct roads.  
The veteran's occupational specialty as an equipment engineer 
was not combat related.  Additionally, as noted above, the 
Meritorious Unit Commendation awarded to the appellant's unit 
did not document any enemy attacks against the unit element, 
or any combat activity.  Furthermore, there is no competent 
evidence that the veteran suffered a shrapnel wound to his 
left leg which would justify entitlement to a Purple Heart 
medal.  While the record verifies the veteran's receipt of 
several awards for service in Vietnam, the record does not 
provide any evidence of his participation in combat.  
Accordingly, for these reasons, the Board finds that the 
veteran did not engage in combat with the enemy.  

The Board must now consider whether there is credible 
supporting evidence, i.e., corroborating evidence, that the 
claimed in-service stressors actually occurred.  While the 
Board acknowledges the statements from the veteran that he 
was exposed to in-service stressors related to his PTSD, as 
noted above, his testimony alone is insufficient to establish 
the occurrence of the claimed stressors, and his testimony 
must be corroborated by credible supporting evidence.  
Moreau.  In this regard, the Board notes that numerous 
efforts have been made on the behalf of the RO to confirm 
stressors identified by the veteran.  

As to the veteran's claim that he witnessed a convoy accident 
in February 1970, ESG reports that there is no evidence of 
such an accident.  As to his claim that he received a 
shrapnel wound, his service medical records and the U.S. Army 
casualty data do not list the veteran as injured or wounded 
during his Vietnam service.  The, ESG was unable to document 
or corroborate the claim that the veteran volunteered to 
remove land mines and booby traps, and such duties are not 
reported in Operational Report--Lessons Learned documents.  
Furthermore, ESG reviewed Morning Reports, as well as a DA 
Form 1 but found no reports of casualties.  It bears 
repeating that the 589th Battalion's Operational Report-
Lessons Learned documents reveal no evidence of combat 
service or any corroborating evidence that any claimed 
stressor actually occurred.  While the appellant's parent 
brigade was involved in combat, even the brigade's report 
does not corroborate any claim of combat service by the 
veteran, or otherwise corroborate any noncombat related 
stressor.  The veteran was advised by the RO in July 1993 of 
the types of evidence necessary to support his claim of 
entitlement to service connection for PTSD.  Additionally, 
the veteran was again advised, in the response by ESG in 
April 1994 and August 1995, that additional, more detailed 
evidence would be necessary in order for ESG to verify in-
service stressors.  The veteran did not submit additional 
evidence.  

The Board recognizes the medical diagnoses that the veteran 
currently suffers from PTSD related to his military service.  
However, the diagnoses are based upon an unsubstantiated 
military history as provided by the veteran.  The Board notes 
that the United States Court of Appeals for Veterans Claims 
has held that, an opinion based upon history provided, 
without more is not sufficient to satisfy the medical nexus 
requirement. LeShore v. Brown, 8 Vet. App. 406 (1995).  
"Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence..."  Id. at 409.

Accordingly, the Board finds that there is no credible 
supporting evidence verifying or corroborating the reported 
in-service stressors.  Without such evidence the Board may 
not grant service connection for PTSD.

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for an acquired psychiatric condition, to 
include PTSD is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

